Exhibit 10.7

ASTRONOVA, INC.

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is made and entered into as of
                     (the “Grant Date”), by and between AstroNova, Inc. (the
“Company”), and                      (the “Recipient”). This Agreement is and
shall be subject in every respect to the provisions of the Company’s 2015 Equity
Incentive Plan, as amended from time to time (the “Plan”), which is incorporated
herein by reference and made a part hereof. The Recipient acknowledges that this
Agreement shall be subject to all the terms and provisions of the Plan and
agrees that (a) in the event of any conflict between the terms hereof and those
of the Plan, the latter shall prevail, and (b) all decisions under and
interpretations of the Plan by the Board or the Committee shall be final,
binding and conclusive upon the Recipient and his or her heirs and legal
representatives.

In consideration of the mutual promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.    Grant of Shares. Upon the execution of this Agreement, the Company shall
issue to the Recipient, in consideration of the Recipient’s service to the
Company, subject to the terms and conditions set forth in this
Agreement,                      shares of common stock, $0.05 par value per
share, of the Company (“Common Stock”). Such shares, together with any
securities of the Company that may be issued in exchange for or in respect of
the shares, whether by way of stock split, stock dividend, combination of
shares, reclassification, recapitalization, reorganization or any other means,
shall be referred to herein as the “Shares.”

2.    Forfeiture of Unvested Shares. In the event that the Recipient ceases to
provide Service to the Company for any reason or no reason, with or without
cause (“Termination”), all of the Shares that have not become Vested Shares as
of the date of Termination in accordance with the vesting schedule set forth in
Exhibit A (any such shares, “Unvested Shares”) and all rights therein shall
immediately be transferred to the Company pursuant to Exhibit A hereto, and as
of the date of Termination the Recipient shall have no further rights with
respect to such Shares; provided, however, in the event the Recipient ceases to
provide Service to the Company by reason of death or Disability (as defined in
the Plan), any Unvested Shares shall be immediately vested and the Restricted
Period (as defined in Exhibit A) shall immediately terminate.

3.    Transfer of Unvested Shares to Company.

(a)    The Recipient acknowledges and agrees that any certificate or other
document evidencing any Shares shall be held by the Company until such Shares
become Vested Shares. Promptly after any Shares become Vested Shares, the
Company shall issue to the Recipient a certificate or other document evidencing
such Vested Shares. The Recipient shall execute and deliver to the Company such
number of stock assignments as and when the Company shall request, duly endorsed
in blank, in the form requested by the Company. Upon Termination, the Unvested
Shares shall be transferred to the Company, and the certificates or other
documents evidencing the Unvested Shares shall be cancelled.



--------------------------------------------------------------------------------

(b)    From and after the date of Termination, the Company shall not pay any
dividend to the Recipient on account of such Unvested Shares or permit the
Recipient to exercise any of the privileges or rights as a stockholder with
respect to the Unvested Shares, but shall, in so far as permitted by law, treat
the Company as the owner of such Unvested Shares.

(c)    No amount shall be payable to the Recipient with respect to Unvested
Shares transferred to the Company pursuant to this Section 3.

4.    Restrictions on Transfer of Unvested Shares. The Recipient shall not sell,
assign, transfer, pledge, hypothecate or otherwise dispose of, voluntarily or
involuntarily, by operation of law or otherwise (collectively “Transfer”) any
Unvested Shares or any interest therein, except for Transfers to the Company
pursuant to Section 3.

5.    Effect of Prohibited Transfer. The Company shall not be required (a) to
transfer on its books any of the Shares which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (b) to treat as owner of such Shares or to pay dividends to any transferee to
whom any such Shares shall have been so sold or transferred.

6.    Restrictive Legend. All certificates representing Shares shall bear a
legend which refers to the restrictions imposed by this Agreement and the Plan
and any applicable state or federal securities laws or regulations, and which
legend is otherwise in such form as the Company may deem appropriate. All Shares
registered in book-entry shall include stop transfer instructions consistent
with such legends.

7.    Adjustments for Recapitalizations and Other Transactions. The Shares
issued pursuant to this Agreement shall be adjusted to reflect any
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock, or any issue of bonds, debentures, preferred or prior preference
stock or other capital stock ahead of or affecting the stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise pursuant to the
provisions of Section 11 of the Plan.

8.    Taxes. The Recipient understands and agrees that: (i) he or she will be
fully liable for any federal, state or local taxes of any kind owed by him or
her with regard to issuance of the Shares, whether owed at the time of transfer
pursuant to the Recipient having made an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended (an “83(b) Election”), or at the time
that the Shares vest pursuant to the vesting schedule set forth in Section 2
above; and (ii) the Company has the right to deduct from payments of any kind
otherwise due to the Recipient any federal, state or local taxes of any kind
required by law to be withheld with respect to issuance or vesting of the
Shares.

 

2



--------------------------------------------------------------------------------

9.    83(b) Election. The Recipient understands that it shall be his or her
decision whether to make an 83(b) Election with respect to the Shares, and that
if he or she chooses to make such election, it must be made within 30 days of
the date of execution of this Agreement. The filing of a Section 83(b) election
is solely the Recipient’s responsibility, and if the Recipient chooses to make
such an election with respect to issuance of the Shares, he or she must provide
a copy of such election to the Company.

10.    Miscellaneous.

(a)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(b)    Binding Effect. This Agreement shall be binding and inure to the benefit
of the Company and the Recipient and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(c)    Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company 600 East Greenwich Avenue, West Warwick, Rhode Island 02893 or such
other address as the Company may hereafter designate. Any notice to be given to
the Holder hereunder shall be deemed sufficient if addressed to and delivered in
person to the Holder at his or her address furnished to the Company or when
deposited in the mail, postage prepaid, addressed to the Holder at such address.

(d)     Amendment. This Agreement may be amended or modified only by a written
instrument executed by both of the Company and the Recipient.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement as of the date first written above.

 

ASTRONOVA, INC. By:    

Name:

Title:

   

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Vesting Schedule

The restrictions applicable to the Shares shall lapse and the Shares shall
become “Vested Shares” on the earlier of (i) the date that is immediately prior
to the occurrence of the next annual or special meeting in lieu of annual
meeting of the shareholders of the Company following the Grant Date and (ii) the
one year anniversary of the Grant Date, such date the “Vesting Date”; provided,
however, that the Holder must be employed by or providing service to the Company
as of the applicable date in order for vesting to occur. Notwithstanding the
foregoing, the Grantee may not sell, transfer, pledge or otherwise encumber the
Shares prior to the second anniversary of the Vesting Date. The period during
which all or any portion of the Shares is subject to restrictions shall be
referred to as the “Restricted Period”.